
	

114 HR 4874 IH: Prevent ABUSE Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4874
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Meehan (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Gibson, Mr. Dold, Mr. Norcross, Mr. Guinta, and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require that States receiving grants under the Harold Rogers Prescription Drug Monitoring
			 Program set aside sufficient amounts to facilitate electronic information
			 sharing among States in compliance with the Prescription Monitoring
			 Information Exchange National Architecture, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prevent Abuse By Using Interstate Exchange Act of 2016 or as the Prevent ABUSE Act of 2016. 2.Required set aside to ensure interoperabilityBeginning on October 1, 2016, the Attorney General shall require as a condition on any grant for implementation and enhancement of a prescription drug monitoring program for a fiscal year to a State under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748), that the State set aside not less than 20 percent of such grant for purposes of facilitating electronic information sharing among States in compliance with the Prescription Monitoring Information Exchange National Architecture.
		
